Citation Nr: 0913674	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-38 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to 
January 1974. He served in Vietnam from October 1971 to 
April 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD. 

In January 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge (VLJ). A transcript of that 
hearing is of record and associated with the claim file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran alleges that he has PTSD based upon events that 
occurred while he served on active duty in Vietnam. He 
related that he served with the armored cavalry while in 
service and was awarded a Combat Infantryman's Badge (CIB). 
He also stated that while serving in Germany, an aircraft 
crashed, and he was tasked with body removal. He underwent a 
VA examination in August 2005, which  indicated in pertinent 
part, that he did not completely satisfy the criteria to 
warrant a diagnosis of PTSD. A review of the record indicates 
that the examiner was given a diagnosis of alcohol 
dependence. 

During the Travel Board hearing, the Veteran indicated that 
he was to begin counseling for his PTSD and he wanted the 
opportunity to present evidence from his counselor indicating 
that he had PTSD. The Veteran's record was held open for 
60 days to provide him the opportunity to obtain medical 
evidence indicating that he had PTSD. 

Later that month in January 2009, the Veteran underwent a VA 
initial psychosocial assessment by a clinical social worker. 
It was determined that he had an adjustment disorder with 
alcohol dependence. The Veteran also requested that he be 
provided a formal diagnosis by psychiatry and a possible 
medical evaluation. In February 2009, a VA examiner 
reconstructed an original report that he stated disappeared 
from the record after it was initially written. This examiner 
determined that the Veteran had been involved in combat 
trauma and the diagnosis was PTSD, delayed onset and 
depressive disorder, not otherwise specified. 

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Since the Veteran's stressor is combat-related (evidenced by 
the Veteran's CIB) , what is now necessary is a link between 
his combat stressor and his current symptomatology. Pursuant 
to the duty to assist, the Veteran will be afforded a VA 
medical examination. McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician. The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether PTSD was 
caused by the Veteran's active 
military service. 

In stating his or her opinion, 
the examiner must state the 
medical basis for any opinion 
expressed, including but not 
limited to the Veteran's 
contentions regarding combat 
during active service. If the 
examiner is unable to state an 
opinion without a resort to 
speculation, he or she should 
so state. 

3. Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for PTSD. The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative, should be provided with 
an appropriate Supplemental Statement of 
the Case, and should be given an 
opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





